Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145458                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145458
                                                                    COA: 302471
                                                                    Marquette CC: 10-047780-FC
  SURANIT IMSUMRAN,
            Defendant-Appellant.

  _________________________________________/

         By order of November 20, 2012, the application for leave to appeal the May 17,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Glenn (Docket No. 144979) and People v Hardy (Docket No. 144327). On
  order of the Court, the cases having been decided on July 29, 2013, 494 Mich 430 (2013),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           s1021
                                                                               Clerk